DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/116281 11/07/2019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 05/19/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended to the drawings and claims 1-10 have been remained.
      Claims 1-10 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 05/19/2020 is acceptable.
                                                     Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                               Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 07/05/2020 and 01/27/2022.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
          The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).      
         A title such as – ELECTROLUMINESCENT COMPONENT HAVING METAL LAYER DISPOSED BETWEEN TWO OF OPTICAL COUPLING LAYERS AND DISPLAY DEVICE HAVING THE SAME – or is suggested 
        Drawings
        The reference label “array substrate 10” in the description as cited in para [0025], [0047] and [0052] is not shown in the Figures 1-2 of the drawing. Replace drawings are required.
                                  Allowable Subject Matter
7.    Claims 1-10 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an electroluminescent component, comprising at least two optical coupling layers laminated on the second electrode; and at least one metal layer disposed between two of the optical coupling layers adjacent to each other, in combinations with the other structures as cited in the independent claim 1.


       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                               Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. SLEI et al. (U.S. Publication No. 2017/0187003 A1), Hua et al. (U.S. Publication No. 2017/0271624 A1), Lei et al. (U.S. Publication No. 2017/0309833 A1), and ZHANG (U.S. Publication No. 2016/0254494 A1).
                                                  Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892